DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 27 October 2021. As directed by the amendment: claims 1, 4, and 11 have been amended, claims 19-29 have been added, claims 2-3, 8-10, and 12-15 have been canceled. Thus claims 1, 4-7, 11, and 16-29 are presently pending in this application. Applicant’s amendments to the Claims have overcome each 35 U.S.C. 112(b) rejection previously set forth in the Non-Final Office Action mailed 27 July 2021.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-7, 11, and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shimizu (US 2018/0056032 A1). 
Regarding claim 1, Shimizu discloses a catheter, comprising: a tubular main body (Fig 8) having a first length region (35 Fig 8) and a second length region (33 Fig 8) formed adjacent to the first length region and closer to a distal side (although the embodiment in Fig 8 does not show a distal side, the distal side would be equivalent to distal end tip 49 Fig 10) than the first length region such that a resin hardness of the second length region is lower than a resin hardness of the first length region ([0004] “The tubular members are provided in series in order of decreasing hardness toward a distal end of the catheter in order to gradually increase the flexibility of the catheter toward its distal end.”, [0050] “a tubular member 33 made of resin and a tubular member 35 made of resin”), wherein the tubular main body has a joining line (37 Fig 8) between the first length region (35 Fig 8) and the second length region (33 Fig 8) such that the joining line is non-uniform in distance from a plane perpendicular to an axial direction of the tubular main body (See plane and distance in annotated Fig 8 below) and is a curve line (See curves of line 37 Fig 8) comprising a plurality of combinations of a convex portion and a concave portion (See convex/concave portion combinations in annotated Fig 8 below) extending in a circumferential direction of the tubular main body and that a set of the convex portion and the concave portion in each of the combinations is different from each other (See different curvatures of line 37 Fig 8).  

    PNG
    media_image1.png
    607
    887
    media_image1.png
    Greyscale

Regarding claim 5, Shimizu discloses the catheter according to Claim 1, wherein the tubular main body has a change portion (32 Fig 8) in which rigidity resulting from a tubular form ([0004] flexibility of the catheter is determined by hardness of the tubular form of the tube member) continuously decreases from a base end side toward a tip side (see sides in annotated Fig 8 below) in the axial direction (because of the uneven interface 37 of the joining region/change portion 32, the rigidity would continuously decrease along the axial direction from the proximal end to the distal end as the ratio of harder to softer resin increases).  

    PNG
    media_image2.png
    563
    524
    media_image2.png
    Greyscale

Regarding claim 6, Shimizu discloses the catheter according to Claim 5, wherein the joining line (37 Fig 8) between the first length region (35 Fig 8) and the second length region (33 Fig 8) is formed in the change portion (32 Fig 8).  
Regarding claim 7, Shimizu discloses the catheter according to Claim 5, wherein the tubular form is at least one element of a wall thickness, an outer diameter, and an inner diameter of the tubular main body (the structure of the tubular body shown in Fig 11 shows wall thickness, an outer diameter and an inner diameter, see annotated Fig 11 below).  

    PNG
    media_image3.png
    218
    554
    media_image3.png
    Greyscale

Regarding claim 11, Shimizu discloses the catheter according to Claim 6, wherein the tubular form is at least one element of a wall thickness, an outer diameter, and an inner diameter of the tubular main body (the structure of the tubular body shown in Fig 11 shows wall thickness, an outer diameter and an inner diameter, see annotated Fig 11 below).  

    PNG
    media_image3.png
    218
    554
    media_image3.png
    Greyscale

Regarding claim 16, Shimizu discloses the catheter according to Claim 4, wherein the tubular main body has a change portion (32 Fig 8) in which rigidity resulting from a tubular form ([0004] flexibility of the catheter is determined by hardness of the tubular form of the tube member) continuously decreases from a base end side toward a tip side (see sides in annotated Fig 8 below) in the axial direction (because of the uneven interface 37 of the joining region/change portion 32, the rigidity would continuously decrease along the axial direction from the proximal end to the distal end as the ratio of harder to softer resin increases).  

    PNG
    media_image2.png
    563
    524
    media_image2.png
    Greyscale

Regarding claim 17, Shimizu discloses the catheter according to Claim 16, wherein the joining line (37 Fig 8) between the first length region (35 Fig 8) and the second length region (33 Fig 8) is formed in the change portion (32 Fig 8).
Regarding claim 18, Shimizu discloses the catheter according to Claim 16, wherein the tubular form is at least one element of a wall thickness, an outer diameter, and an inner diameter of the tubular main body (the structure of the tubular body shown in Fig 11 shows wall thickness, an outer diameter and an inner diameter, see annotated Fig 11 below).  

    PNG
    media_image3.png
    218
    554
    media_image3.png
    Greyscale

Regarding claim 19, Shimizu discloses the catheter according to Claim 17, wherein the tubular form is at least one element of a wall thickness, an outer diameter, and an inner diameter of the tubular main body (the structure of the tubular body shown in Fig 11 shows wall thickness, an outer diameter and an inner diameter, see annotated Fig 11 below).  

    PNG
    media_image3.png
    218
    554
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 20-29 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 2018/0056032 A1).
Regarding claim 4, Shimizu discloses the catheter according to Claim 1, wherein the tubular main body has a laminated structure comprising an inner layer (56 Fig 11) and an outer layer (53, 55 Fig 11).  However, Shimizu does not expressly disclose a distance in the axial direction between a position closest to the distal side and a position closest to a base end side of the joining line is equal to or larger than a wall thickness of the outer layer at a position of the joining line of the tubular main body, and equal to or less than three times an outer diameter of the tubular main body. 
Shimizu discloses an uneven shape in the long axis direction results in an increased joining area between the tubular members which improves the joining strength between the tubular members [0050]. As such the axial dimension of the joining line is disclosed to be a result effective variable in that changing the distance in the axial direction between a position closest to the distal side and a position 
Regarding claim 20, Shimizu discloses a catheter, comprising: a tubular main body (Fig 8) having a first length region (35 Fig 8) and a second length region (33 Fig 8) formed adjacent to the first length region and closer to a distal side (although the embodiment in Fig 8 does not show a distal side, the distal side would be equivalent to distal end tip 49 Fig 10) than the first length region such that a resin hardness of the second length region is lower than a resin hardness of the first length region ([0004] “The tubular members are provided in series in order of decreasing hardness toward a distal end of the catheter in order to gradually increase the flexibility of the catheter toward its distal end.”, [0050] “a tubular member 33 made of resin and a tubular member 35 made of resin”), wherein the tubular main body has a joining line (37 Fig 8) between the first length region (35 Fig 8) and the second length region (33 Fig 8) such that the joining line is non-uniform in distance from a plane perpendicular to an axial direction of the tubular main body (See plane and distance in annotated Fig 8 below), and the (56 Fig 11) and an outer layer (53, 55 Fig 11).
 
    PNG
    media_image1.png
    607
    887
    media_image1.png
    Greyscale

However, Shimizu does not expressly disclose a distance in the axial direction between a position closest to the distal side and a position closest to a base end side of the joining line is equal to or larger than a wall thickness of the outer layer at a position of the joining line of the tubular main body, and equal to or less than three times an outer diameter of the tubular main body. 
	Shimizu discloses an uneven shape in the long axis direction results in an increased joining area between the tubular members which improves the joining strength between the tubular members [0050]. As such the axial dimension of the joining line is disclosed to be a result effective variable in that changing the distance in the axial direction between a position closest to the distal side and a position closest to a base end side of the joining line changes the joining strength between the tubular members. Further, the applicant has not disclosed that the dimension claimed solves any stated problem or is for any particular purpose, indicating simply that the dimensions “may” be as claimed and that “it is possible to prevent cracks or damages (kink) from occurring” (paragraph [0061-0063] of the current specification). Therefore, it would have been obvious to one having ordinary skill in the art at the time of 
Regarding claim 21, modified Shimizu teaches the catheter according to claim 20. Shimizu further teaches wherein the tubular main body is formed such that the joining line is a curve line (See curves of line 37 Fig 8) comprising at least one combination of a concave portion and a convex portion (See convex/concave portion combinations in Fig 8) extending in a circumferential direction of the tubular main body.  
Regarding claim 22, modified Shimizu teaches the catheter according to claim 20. Shimizu further teaches wherein the tubular main body is formed such that the joining line is a curve line (See curves of line 37 Fig 8) comprising a plurality of combinations of a convex portion and a concave portion (See convex/concave portion combinations in Fig 8) extending in a circumferential direction of the tubular main body.  
Regarding claim 23, modified Shimizu teaches the catheter according to claim 20. Shimizu further teaches wherein the tubular main body is formed such that the joining line is a curve line (See curves of line 37 Fig 8) comprising a plurality of combinations of a convex portion and a concave portion (See convex/concave portion combinations in Fig 8) extending in series in a circumferential direction of the tubular main body and that the convex portion and the concave portion have shapes that are substantially equal to each other (See combinations extending in series along the circumference in Fig 8).  
Regarding claim 24, modified Shimizu teaches the catheter according to Claim 20. Shimizu further teaches wherein the tubular main body has a change portion (32 Fig 8) in which rigidity resulting from a tubular form ([0004] flexibility of the catheter is determined by hardness of the tubular form of the tube member) continuously decreases from a base end side toward a tip side (see sides in annotated Fig 8 below) in the axial direction (because of the uneven interface 37 of the joining region/change portion 32, the rigidity would continuously decrease along the axial direction from the proximal end to the distal end as the ratio of harder to softer resin increases).  

    PNG
    media_image2.png
    563
    524
    media_image2.png
    Greyscale

	Regarding claim 25, modified Shimizu teaches the catheter according to Claim 24. Shimizu further teaches wherein the joining line (37 Fig 8) between the first length region (35 Fig 8) and the second length region (33 Fig 8) is formed in the change portion (32 Fig 8).  
	Regarding claim 26, Shimizu discloses the catheter according to Claim 24, wherein the tubular form is at least one element of a wall thickness, an outer diameter, and an inner diameter of the tubular main body (the structure of the tubular body shown in Fig 11 shows wall thickness, an outer diameter and an inner diameter, see annotated Fig 11 below).  

    PNG
    media_image3.png
    218
    554
    media_image3.png
    Greyscale

	Regarding claims 27-29, Shimizu discloses the catheter according to Claims 21-23, wherein the tubular main body has a change portion (32 Fig 8) in which rigidity resulting from a tubular form ([0004] flexibility of the catheter is determined by hardness of the tubular form of the tube member) continuously decreases from a base end side toward a tip side (see sides in annotated Fig 8 below) in the axial direction (because of the uneven interface 37 of the joining region/change portion 32, the rigidity would continuously decrease along the axial direction from the proximal end to the distal end as the ratio of harder to softer resin increases), the joining line (37 Fig 8) between the first length region (35 Fig 8) and the second length region (33 Fig 8) is formed in the change portion (32 Fig 8), and the tubular form is at least one element of a wall thickness, an outer diameter, and an inner diameter of the tubular main body (the structure of the tubular body shown in Fig 11 shows wall thickness, an outer diameter and an inner diameter, see annotated Fig 11 below). 

    PNG
    media_image2.png
    563
    524
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    218
    554
    media_image3.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873. The examiner can normally be reached Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        

/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        03/12/2022